DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Suneel Arora on 09/08/2022.

The application has been amended as follows: 
Claims 22-23, 25-26, 28-29, 36-37 and 39-40 cancelled.
Replaced the current claim 21 with the new claim 21 below:
21.	(Currently Amended) A surgical instrument comprising:
	an end effector;
	a cooling device, thermally coupled to the end effector and configured to absorb heat energy from the end effector, wherein the cooling device includes a phase change device including a heat pipe including a sealed internal cavity providing evaporation and condensation of a phase change medium within the sealed internal cavity; and wherein the end effector includes a rotatable cutting element including a cavity that is configured and arranged to receive the first end of the heat pipe.

	In claim 24, line 1, replaced “claim 23” with “claim 21”.

	In claim 27, line 1, replaced “claim 25” with “claim 21”.
	In claim 32, line 1, replaced “claim 23” with “claim 21”.

	Replaced the current claim 35 with the new claim 35 below”

35.	(Currently Amended) A method of using an end effector, the method comprising:
	introducing the end effector into a body;
	absorbing heat energy from the end effector by a cooling device, wherein the cooling device includes a phase change device including a heat pipe including a sealed internal cavity providing evaporation and condensation of a phase change medium within the sealed internal cavity, wherein the end effector includes a rotatable cutting element including a cavity that is configured and arranged to receive the first end of the heat pipe.

	In claim 38, line 1, replaced “claim 37” with “claim 35”.

Allowable Subject Matter
Claims 21, 24, 27, 30-35 and 38 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claims 21 and 35, the prior art fails to disclose, in combination with other limitations of the claim, a surgical instrument and method of using comprises an end effector including a rotatable cutting element and a heat pipe coupled to the end effector, the heat pipe including a sealed internal cavity that provides evaporation and condensation of a phase medium within the sealed internal cavity to cool down the heat energy absorbed at the end effector, the rotatable cutting element including a cavity that arranged to receive the first end of the heat pipe.
The prior art US 2009/0254083 to Wallace et al. discloses robotic ablation catheter comprises irrigation ablation catheter using coolant being pumped and flowed through the channels of the catheter to cool down the tip of the ablating catheter and either flow back to a coolant system and pump back up to the tip again in a closed-loop irrigation or to exit through a port in an open-loop irrigation.  This prior art fails to disclose that the heat energy absorbed by the ablating tip being evaporate and condensate within the sealed internal cavity of the phase change device.  US 2009/0270894 to Rubin et al. discloses surgical instrument with internal irrigation having a rotatable cutting element at the distal end of the device for cutting and abrading tissues and fluid lines for irrigating and cooling the tissue area and the rotating burr, US 2007/0073285 to Peterson discloses cooled RF ablation needle, US 6,733,501 to Levine discloses medical device having a cooled end effector disclosing a device and method with a heat pipe with a sealed internal cavity that evaporate and condensations fluid as claimed but fails to disclose the rotatable cutting element with an internal cavity that arrange to receive the end of the heat pipe.  These prior arts all fail to disclose the device and method with the heat absorbed energy within the internal cavity that provides evaporation and condensation and a rotatable cutting element with an internal cavity that received the end of the heat pipe as claimed above.  These prior arts taken alone or in combination do not anticipate or make obvious applicant claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771